Citation Nr: 0534715	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a wavier of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $14,294.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Pappas


INTRODUCTION

The veteran-appellant served on active duty from August 1971 
to April 1972.  

This matter arises on appeal of an August 2002 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, Regional Office (RO).  

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2004, it was remanded to the RO in 
order to afford the veteran a requested hearing before the 
Board.  On October 18, 2005, the veteran testified at a 
travel Board hearing before the undersigned Veterans' Law 
Judge sitting at the RO.  The transcript of that hearing has 
been associated with the claims file, and the case is ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In October 2000, the veteran was awarded improved pension 
benefits based upon a January 2000 application for such 
benefits.  VA notified the veteran in that award that pension 
was an income-based program, and that he should notify VA 
immediately of any changes in income.  In December 2000, VA 
amended the veteran's disability pension award, and once 
again notified the veteran that he should notify VA 
immediately of any changes in income.

3.  Following the December 2000 pension award amendment, the 
veteran began to receive monthly disability benefit payments 
from the Social Security Administration (SSA), including 
benefits for his minor child.  The initiation of these 
benefits included retroactive SSA payments, effective from 
August 2000.  These SSA benefits were excessive for improved 
pension purposes and retroactively disqualified the veteran 
for pension, effective from January 1, 2001.  

4.  Following the receipt of SSA benefits, the veteran 
telephoned VA on at least three occasions to inform VA that 
he was in receipt of the SSA benefits.  

5.  Between January 1, 2001 and February 28, 2002, the 
veteran was overpaid improved pension benefits in the total 
amount of $14,294.00, based upon his previous self-report in 
January 2000 that he had no countable annual income, and that 
his net worth was $25.00.  

6.  In January 2002, the veteran submitted to VA an Improved 
Pension Eligibility Verification Report (EVR) that disclosed 
his receipt of SSA benefits.  

7.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.

8.  The veteran was not at fault in the creation of the 
overpayment of pension benefits which resulted from the 
retroactive termination of his award after it was learned 
that he had previous unreported income; the veteran 
telephoned VA to provide timely notification of the change in 
his income.  Because of the veteran's attempt to notify the 
VA of his change in income, he would not be unjustly enriched 
as a result of the receipt of the overpayment.  

9.  VA was not at fault in the creation of the overpayment.  

10.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is not sufficient to 
permit repayment of the overpayment indebtedness of 
$14,294.00 without resulting in undue hardship, and the 
collection of that indebtedness would defeat the purpose of 
the pension benefit program, and otherwise be inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $14,294.00, would be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities to provide evidence in 
support of his claim that he had timely notified VA of his 
receipt of disqualifying SSA income benefits.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the reduced 
amount of $14,294.00.  The Committee found that there was an 
indication of bad faith on the part of the veteran in the 
creation of the overpayment, and this finding precluded 
consideration of whether the collection of the overpayment 
from the veteran would be against the principles or equity 
and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2005).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The evidence in the claims file, including the credible 
testimony provided by the veteran at his October 2005 travel 
Board hearing, supports the following factual summary:  

The veteran was awarded VA pension benefits under the 
improved pension program in October 2000, effective from 
January 2000, based upon a January 2000 application for such 
benefits.  His January 2000 application form, VA Form 21-526, 
had requested information from him relating to the total 
amount of income received and source of all income.  In that 
application, the veteran indicated that he had no countable 
annual income, and that his net worth was $25.00.  

In December 2000, VA amended the veteran's disability pension 
award, and once again notified the veteran that he should 
notify VA immediately of any changes in income.

Following the December 2000 pension award amendment, the 
veteran began to receive monthly disability benefit payments 
from the Social Security Administration (SSA), including 
benefits for his minor child.  The initiation of these 
benefits included retroactive SSA payments, effective from 
August 2000.  These SSA benefits were excessive for improved 
pension purposes and retroactively disqualified the veteran 
for pension, effective from January 1, 2001.  

Following the receipt of SSA benefits, the veteran telephoned 
VA on at least three occasions in February and March 2001 to 
inform VA that he was in receipt of the SSA benefits.  

Between January 1, 2001 and February 28, 2002, the veteran 
was overpaid improved pension benefits in the total amount of 
$14,294.00.  These monthly payments had been made to the 
veteran based upon his previous self-report in his January 
2000 pension application that he had no countable annual 
income.  

In January 2002, the veteran was required to complete his 
first annual income reporting form, entitled an Improved 
Pension Eligibility Verification Report (EVR).  In this EVR, 
the veteran disclosed his receipt of the disqualifying SSA 
benefits.  

In March 2002, based upon the information provided by the 
veteran in his EVR, and supplemental information provided by 
the SSA, the RO determined that the veteran's income was 
excessive for improved pension purposes and retroactively 
disqualified the veteran for improved pension, effective from 
January 1, 2001.  

The RO determined that the veteran was overpaid $14,294.00, 
in improved pension benefits for the period from January 1, 
2001 through February 28, 2002.  

The veteran requested a waiver of that overpayment in May 
2002.  Pursuant to that request, the veteran submitted a 
financial status report (FSR), wherein, he reported $1,032.00 
in total monthly income, solely from the SSA.  He did not 
report his child's SSA benefits.  He reported monthly 
expenses totaling $1,172.00, leaving a negative monthly 
balance of $140.00 after payment of expenses.  He reported 
that he had $951 in assets and $496 in debts.  

In an August 2002 waiver decision, the veteran was denied a 
waiver of his overpayment debt.  The decision was based upon 
a finding that there was an indication of bad faith on the 
part of the veteran, a finding that precluded further 
consideration of a waiver under the principles of equity and 
good conscience.  The veteran ultimately perfected an appeal 
of that decision.  

On October 18, 2005, the veteran appeared at a travel Board 
hearing before the undersigned Veterans' Law Judge sitting at 
the RO.  In that hearing, the veteran essentially testified 
that he had informed VA by telephone of his receipt of his 
SSA disability award within one month of its receipt.  He 
stated further, that when he saw that his VA pension award 
had been amended, he again telephoned VA to make sure that 
they had received the correct information pertaining to his 
SSA award.  He testified that he was told by VA personnel in 
each case, that the proper adjustments had been made to his 
VA pension.  He states that he did not become aware that his 
SSA award had disqualified him for VA pension until he got 
notice of the overpayment.  

Analysis

The veteran requests a waiver of the recovery of the 
overpayment of VA improved pension benefits in the reduced 
amount of $14,294.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
August 2002 waiver decision, the Committee determined that 
there was an indication of bad faith on the part of the 
appellant in this case.  

As will be explained in greater detail below, the Board 
disagrees with that preliminary finding.  Moreover, given 
that the ultimate factual findings made herein will serve to 
grant the benefit to the veteran, the Board finds that it 
would serve no useful purpose to remand this matter to the RO 
for a preliminary decision on waiver under the principles of 
equity and good conscience.  

Given that there was no bad faith on the part of the veteran 
in the creation of the debt, the dispositive question before 
the Board for review is the issue of whether the evidence 
establishes that recovery of the overpayment indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  The following is pertinent 
to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran implicitly contends that the principles of equity 
and good conscience would support his request for a waiver, 
since according to him, he was not at fault in the creation 
of the overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since he timely disclosed to VA on at least three occasions 
that he was in receipt of the SSA award that ultimately led 
to his disqualification for improved pension benefits.  He 
also contends that insistence by VA upon repayment would 
impose an undue hardship upon him, particularly considering 
the severity of his physical disability.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because he had informed VA 
by telephone on three occasions that he was in receipt of the 
SSA benefits that ultimately disqualified him for VA pension.  
The evidence of record, particularly, the very credible 
testimony provided by the veteran at his October 2005 Board 
hearing, supports this allegation.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is 
written and testimonial evidence from the veteran asserting 
that he informed VA of the receipt of additional income 
during the time that he was in receipt of improved pension.  
The veteran has been consistent in his assertions.  Moreover, 
the timing of the veteran's receipt of pension, and his 
initial submission of an EVR in which he disclosed in writing 
the same SSA benefits tends to support the plausibility of 
the veteran's claims.  Finally, the veteran was found most 
credible during the course his hearing before the Board.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The evidence of record demonstrates that the veteran informed 
VA in a timely manner that he was in receipt of additional 
SSA income that could affect his VA pension.  

After consideration of the record, the Board disagrees with 
the RO that there was an indication of bad faith on the part 
of the veteran.  Moreover, the Board also finds that the 
veteran was not at fault in the creation of the overpayment.  
He had been properly advised that the pension program was 
income based and that he was under an obligation to 
accurately and completely report all income and the sources 
thereof.  The Board finds that he did so.  

It is clear that the veteran's income for the period in 
question was at a level which did not permit payment of 
improved pension; although he had provided correct financial 
information to VA, there is no indication that the RO 
received written notification of the additional income.  
Consequently, there are no records that any individual at VA 
was at fault.  Thus, with regard to the balancing of faults 
between the veteran and VA, neither the veteran nor VA can be 
considered at fault.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his limited SSA income would defeat 
the purpose of the benefit.  

By the same token, since the veteran is not considered at 
fault, failure of the Government to insist upon its right to 
repayment of the remaining debt would not result in his 
unjust enrichment to the veteran at the expense of the 
Government.  The veteran in this case did not, according to 
the available record, change his position due to his 
detriment and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the FSR submitted in May 2002, there was shown 
a sizeable negative monthly deficit after payment of monthly 
expenses of over $140.00.  The existence of a monthly deficit 
demonstrates that the veteran does not have surplus liquid 
assets available that would permit him to be able to cover 
the repayment of his total indebtedness, even over time.  

A realistic projection of the appellant's foreseeable 
financial status is that he would not be able to pay even a 
modest amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5 year (60 month) 
period.  On that basis, the Board finds that even with an 
extraordinary amount of financial conservation, the veteran 
would not be able to repay his overpayment indebtedness over 
any reasonable period of time.  

Even with prudent budgeting, it is apparent that collection 
of the overpayment would deprive him of at least some of the 
basic necessities of life.  The Board is cognizant of the 
veteran's contentions regarding the impact of his age and his 
disabilities on his ability to repay the indebtedness.  As 
such, there is evidence that he will be forced to endure a 
lack of food, clothing, warmth, or shelter as a result of the 
collection of the debt.  Thus, there is an indication that 
recovery of the overpayment would cause undue hardship.

Based on the record in this case, the Board is persuaded that 
recovery of the overpayment at issue would be unjust.  This 
is so because the finding of no fault on the part of the 
veteran and the potential for imposed hardship must be 
accorded significantly greater weight than other elements in 
this analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would be unfair to recover the veteran's improved pension 
overpayment indebtedness in the amount of $14,294.00.  The 
end result would not be unduly favorable or adverse to either 
the Government or the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, the veteran's request for a waiver of his 
overpayment debt is granted. 


ORDER

Entitlement to a wavier of recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $14,294.00, is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


